DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 10/13/2020, in which, claims 1-20, are pending. Claims 1 and 19 are independent. Claims 2-18 and 20, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 7, 13 and 19-20 is/are rejected under 35 U.S.C. 103 as being un-patentable over Morita et al. (USP 6,085,063), in view of INO (USPAP 2012/0061902).

Referring to claim 1, Morita teaches a recording apparatus (a digital image forming apparatus of fig 1-4) comprising: a lower unit (recording unit i.e. laser write unit 2 of fig 4) including a recording section configured to perform recording on a medium (recording unit i.e. laser write unit 2 of fig 4 to perform recording on a medium]); and an upper unit (document scanning unit 3 of fig 2 and 4) disposed on the lower unit, the upper unit (document scanning unit 3, i.e. upper unit]);
a medium receiving section ([9 and 10 of fig 1, as a receiving tray of the scanned document]), the medium receiving section ([9 of fig 10 of fig 1]) positioned at an upper portion of the lower unit (unit 2 of fig 4) and below the upper unit (document scanning unit 3, i.e. upper unit]); and 
a medium discharge section (209 of fig 21 or 24) that reverses the medium recorded by the recording section (a digital image forming apparatus of fig 1-4) and discharges the medium to the medium receiving section, ([a discharge tray 209 by discharge rollers 224 provided on the upper right side of the copying machine main body (beside the discharge tray 209]), wherein the medium receiving section includes a stopper which contacts a leading edge of the medium on the medium receiving section, ([the discharge tray stopper 115 is inserted into the slot 111b, see fig 21, see  col.24, lines 25-30]);

Morita doesn’t explicitly teach the upper unit is shorter than the lower unit in an apparatus front rear direction, and at least part of the stopper does not overlap with the upper unit in a height direction of the recording apparatus when the recording apparatus is seen form a side of the recording apparatus.
INO in the same area of MFP of scanning apparatus ([2 as shown in fig 1]), teaches the upper unit ([the upper scanner 6 of fig 1]), is shorter than the lower unit ([3 of fig 1]) in an apparatus front rear direction, and at least part of the stopper (7(720 of fig 3), does not overlap with the upper unit in a height direction of the recording apparatus (2 of fig 1) when the recording apparatus (3 of fig 1) is seen form a side of the recording apparatus, ([see, 0022-0023]);
Morita could be modified with the teachings of INO. This modification would have been obvious to one having ordinary skill in the art at the time of the invention.
Since such a modification would have involved a mere change in the size of a component, It would have been an obvious matter of design choice to have less thickness on the upgraded the scanner side (upper side), and the recording side (lower side) of the imaging apparatus, by changing its size. The purpose of doing so is that when the size of the upgraded feature is decreased in size the weight of the overall device, and therefore, a change in size is generally recognized as being with in the level of ordinary skill in the art.


Referring to claim 7, Morita teaches a recording apparatus (a digital image forming apparatus of fig 1-4), further comprising: an operation section for receiving an operation from a user, an operation section  (67 of fig 1) deposited in a front side of the lower unit, ([an operation panel 67 is provided on the upper face of the copying machine main body]), wherein the medium receiving section includes a first tray and a second tray, and the operation section (67 of fig 1) overlaps the second tray in the apparatus front rear direction when the recording apparatus is seen from the side of the recording apparatus ([the discharge operation according to the operation modes, namely the printer mode and copy mode, is achieved, the user can easily handle the digital copying machine]).

Referring to claim 13, Morita teaches a recording apparatus (a digital image forming apparatus of fig 1-4), wherein the upper unit includes a document mounting plate on which a document is to be mounted, and a reading section configured to read an image of the document mounted on the document mounting plate, and the upper unit is rotatable with respect to the lower unit, the document scanning unit ([document scanning section 3 is mounted in the space SP.sub.2 on the feed cassette 1, and reads the image on a document by scanning the document]).

Referring to claim 19, Morita teaches a recording apparatus (a digital image forming apparatus of fig 1-4) comprising: a lower unit (recording unit i.e. laser write unit 2 of fig 4) including a recording section configured to perform recording on a medium (recording unit i.e. laser write unit 2 of fig 4 to perform recording on a medium]); and an upper unit (document scanning unit 3 of fig 2 and 4) disposed on the lower unit, the upper unit (document scanning unit 3, i.e. upper unit]);
a medium receiving section ([9 and 10 of fig 1, as a receiving tray of the scanned document]), the medium receiving section ([9 of fig 10 of fig 1]) positioned at an upper portion of the lower unit (unit 2 of fig 4) and below the upper unit (document scanning unit 3, i.e. upper unit]); and 
a medium discharge section (209 of fig 21 or 24) that reverses the medium recorded by the recording section (a digital image forming apparatus of fig 1-4) and discharges the medium to the medium receiving section, ([a discharge tray 209 by discharge rollers 224 provided on the upper right side of the copying machine main body (beside the discharge tray 209]), wherein the medium receiving section includes a stopper which contacts a leading edge of the medium on the medium receiving section, ([the discharge tray stopper 115 is inserted into the slot 111b, see fig 21, see  col.24, lines 25-30]);
Morita doesn’t explicitly teach the upper unit is shorter than the lower unit in an apparatus front rear direction, and at least part of the stopper does not overlap with the upper unit in a height direction of the recording apparatus when the recording apparatus is seen form a side of the recording apparatus.
INO in the same area of MFP of scanning apparatus ([2 as shown in fig 1]), teaches the upper unit ([the upper scanner 6 of fig 1]), is shorter than the lower unit ([3 of fig 1]) in an apparatus front rear direction, and at least part of the stopper (7(720 of fig 3), does not overlap with the upper unit in a height direction of the recording apparatus (2 of fig 1) when the recording apparatus (3 of fig 1) is seen form a side of the recording apparatus, ([see, 0022-0023]);
Morita could be modified with the teachings of INO. This modification would have been obvious to one having ordinary skill in the art at the time of the invention.
Since such a modification would have involved a mere change in the size of a component, It would have been an obvious matter of design choice to have less thickness on the upgraded the scanner side (upper side), and the recording side (lower side) of the imaging apparatus, by changing its size. The purpose of doing so is that when the size of the upgraded feature is decreased in size the weight of the overall device, and therefore, a change in size is generally recognized as being with in the level of ordinary skill in the art.
As result that has been improved in the same way as the claimed invention, and the result would have been predictable so that the combination more easily implemented. And, therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.

Referring to claim 20, Morita teaches a recording apparatus (a digital image forming apparatus of fig 1-4), wherein the stopper overlaps with the upper unit in the apparatus front-rear direction when the recording apparatus is seen from the side of the 

Claims Objected to having Allowable Subject Matter

Claims 2-6, 8-12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677